 Case 8:18-cv-01893-JLS-KES Document 75 Filed 08/25/20 Page 1 of 1 Page ID #:1598

                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA

                             CIVIL MINUTES -REOPENING/CLOSING

Case No. SACV 18-01893-JLS (KESx)                                 Date August 25, 2020

Title: Jose Garcia v. General Motors LLC et al

Present: The Honorable JOSEPHINE L. STATON




                 Melissa Kunig                                         Not Reported
                Deputy Clerk                                     Court Reporter / Recorder


Attorneys Present for Plaintiffs:                 Attorneys Present for Defendants:
Not Present                                        Not Present




Proceedings:    G In Court          G
                                    ✘ In Chambers       G Counsel Notified

G Case previously closed in error. Make JS-5.

✘ Case should have been closed on entry dated July 7, 2020 [74] JS-6
G                                                                        .

G Case settled but may be reopened if settlement is not consummated within                     days.
  Make JS-6.

G Other

G Entered                                  .




                                                                  Initials of Preparer       mku




CV-74 (10/08)                       CIVIL MINUTES -REOPENING/CLOSING
